Title: From Thomas Jefferson to Richard Dobson, 30 August 1793
From: Jefferson, Thomas
To: Dobson, Richard



Sir
Philadelphia Aug. 30. 1793

When I last wrote to you I expected that I should have been permanently fixed at home this autumn. I have been obliged however to defer it to the winter. But I shall make a visit there about the middle of October, and therefore will be obliged to you to lodge there for me in the mean time a statement of the paiments made on my bill of exchange and bond, and of the balance due, and I will see that provision be then made for the speedy discharge of it. As there is a weekly post from Richmond to Charlottesville, the conveyance of a letter there will be certain. Only be so good as to note on it ‘to await my arrival at Monticello,’ lest they should send it on here, while I am on my way there. I am with great regard Sir your most obedt. servt

Th: Jefferson

